Case 1:21-cv-00790-UNA Document1 Filed 05/28/21 Page 1 of 4 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

Nitetek Licensing LLC, Case No.
Plaintiff, Patent Case
v. Jury Trial Demanded

Particle Industries, Inc.,

Defendant.

 

 

COMPLAINT FOR PATENT INFRINGEMENT

Plaintiff Nitetek Licensing LLC (“Plaintiff”), through its attorneys, complains of Particle
Industries, Inc. (“Defendant”), and alleges the following:

PARTIES

1. Plaintiff Nitetek Licensing LLC is a corporation organized and existing under the
laws of Texas that maintains its principal place of business at 6001 W Parmer Ln., Ste 370, 1070
Austin, TX 78727-3908.

2. Detendant Particle Industries, Inc. is a corporation organized and existing under
the laws of Delaware that maintains an established place of business at 126 Post St Fl 4, San
Francisco, CA 94108.

JURISDICTION

3. This is an action for patent infringement arising under the patent laws of the
United States, Title 35 of the United States Code.
4. This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).
Case 1:21-cv-00790-UNA Document1 Filed 05/28/21 Page 2 of 4 PagelD #: 2

5. This Court has personal jurisdiction over Defendant because it has engaged in
systematic and continuous business activities in this District and is incorporated in this District’s
state. As described below, Defendant has committed acts of patent infringement giving rise to
this action within this District.

VENUE

6. Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has
committed acts of patent infringement in this District and is incorporated in this District’s state.

PATENT-IN-SUIT

7. Plaintiff is the assignee of all right, title and interest in United States Patent No.
6,661,783 (the “Patent-in-Suit” or the “’783 Patent’); including all rights to enforce and
prosecute actions for infringement and to collect damages for all relevant times against infringers
of the Patent-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to
prosecute the present action for infringement of the Patent-in-Suit by Defendant.

THE °783 PATENT

8. The ’783 Patent is entitled “CDMA transmission apparatus,” and issued
12/09/2003. The application leading to the ’783 Patent was filed on 03/09/1999. A true and
correct copy of the ’783 Patent is attached hereto as Exhibit 1 and incorporated herein by
reference.

9. The ’783 Patent is valid and enforceable.

COUNT 1: INFRINGEMENT OF THE ’783 PATENT

10. Plaintiff incorporates the above paragraphs herein by reference.
11. Direct Infringement. Defendant has directly infringed one or more claims of

the °783 Patent in at least this District by having made, used, offered to sell, sold and/or
Case 1:21-cv-00790-UNA Document1 Filed 05/28/21 Page 3 of 4 PagelD #: 3

imported, without limitation, at least the Defendant products identified in the charts
incorporated into this Count below (among the “Exemplary Defendant Products’) that infringe
at least the exemplary claims of the *783 Patent also identified in the charts incorporated into
this Count below (the “Exemplary °783 Patent Claims”) literally or by the doctrine of
equivalents. On information and belief, numerous other devices that infringe the claims of the
*783 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its
customers.

12. Defendant also has and continues to directly infringe, literally or under the
doctrine of equivalents, the Exemplary °783 Patent Claims, by having its employees internally
test and use these Exemplary Products.

13. Exhibit 2 includes charts comparing the Exemplary *783 Patent Claims to the
Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant
Products practice the technology claimed by the 783 Patent. Accordingly, the Exemplary
Defendant Products incorporated in these charts satisfy all elements of the Exemplary °783
Patent Claims.

14. Plaintiff therefore incorporates by reference in its allegations herein the claim
charts of Exhibit 2.

15. Plaintiff is entitled to recover damages adequate to compensate for Defendants
infringement.

JURY DEMAND

16. | Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully
requests a trial by jury on all issues so triable.

PRAYER FOR RELIEF
Case 1:21-cv-00790-UNA Document1 Filed 05/28/21 Page 4 of 4 PagelD #: 4

WHEREFORE, Plaintiff respecttully requests the following relief:

A. A judgment that the ’783 Patent is valid and enforceable

B. A judgment that Defendant has infringed directly one or more claims of the ’783
Patent;

C. An accounting of all damages not presented at trial;

D. A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284
tor Defendants past infringement with respect to the *783 Patent.

E. And, if necessary, to adequately compensate Plaintiff for Defendants infringement,
an accounting:

i. that this case be declared exceptional within the meaning of 35 U.S.C. § 285
and that Plaintiff be awarded its reasonable attorneys fees against Defendant
that it incurs in prosecuting this action;

ii. _ that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this
action; and
iii. _‘ that Plaintiff be awarded such further relief at law or in equity as the Court
deems just and proper.
Dated: May 28, 2021 Respectfully submitted,

GAWTHROP GREENWOOD, PC

/s/ David W. deBruin

David W. deBruin (#4846)
3711 Kennett Pike, Suite 100
Wilmington, DE 19807
302-777-5353
ddebruin@gawthrop.com

 

Counsel for Plaintiff
Nitetek Licensing LLC
